In a" proceeding pursuant to "article 4 of the .Family. Court Act by-respondent’s former husband to delete-the support provisions of a Mexican judgment which divorced the parties, petitioner appeals from an order' of the Family Court,. Suffolk :County, dated June -12, 1972, which (a) denied "the application and (b) granted respondent’s attorney a counsel fee of $250. Order modified, on the facts, by striking from the. final' sentence of the decretal paragraph thereof the words “direct to the attorney for the respondent”- and substituting therefor -the words “directly to respondent”. As so modified, order *674affirmed, without costs.- It is clear on this record, that the.fee arrangement, entered into between respondent and her attorney was .such; that any award of counsel fees .was'to. be payable; directly to respondent.. Hopkins,'Acting P.: J., Gulotta, Christy Brennan arid.'Benjanun,:"JJ.,.concur..-. " , .